                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 RONRICO DENHAM,

       Plaintiff,
                                                  Case No. 2:18-CV-11769
 v.                                               District Judge Victoria A. Roberts
                                                  Magistrate Judge Elizabeth A. Stafford
 DIANA McKISSICK, ET AL.,

       Defendants.
                                          /

                        ORDER GRANTING DEFENDANTS’
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

                                I.      INTRODUCTION

      Ronrico Denham (“Denham”), a pro se Michigan prisoner, filed this civil rights action

under 42 U.S.C. § 1983.

      Denham says that on August 2, 2017, he was transferred from the Woodland Center

Correctional Facility in Whitmore Lake, Michigan (“WCC”), to the Macomb Correctional

Facility in New Haven, Michigan (“MRF”). Denham appears to have been released from

prison on parole on December 4, 2018.

      Denham was a prisoner at WCC when he filed this suit. He seeks injunctive relief

and monetary damages; he says Defendants violated his Eighth Amendment rights to

medical treatment, and subjected him to cruel and unusual punishment at MRF.

      In their motion for partial summary judgment, Defendants say they are entitled

to summary judgment on all but Denham’s one exhausted claim against Defendant

Duncan (MRF-17-09-1403-12E).

      The motion is GRANTED.

                                              1
                                   II.     BACKGROUND

       Denham, a mentally ill inmate with an underactive thyroid gland (“Hypothyroidism”),

filed this action alleging a continuing pattern of deliberate indifference to his serious medical

issues while he was confined at MRF in late 2017. More specifically, Denham asserts that

from September 11, 2017, until January 22, 2018, he did not receive thyroid medication in

a routine and adequate manner. Between those dates, Denham alleges that various

Defendants were involved in his treatment. He further claims that the lack of medical

attention caused him to suffer mentally, emotionally and physically.

       On July 19, 2018, the Court dismissed Defendants Derve, McInnes, Duncan,

Thomas, Kurtk, and Smith, reasoning that Denham’s allegations against them were

conclusory and that he failed to allege what those Defendants did, or failed to do, that

caused him to suffer physically and mentally.

       On August 23, 2018, the Court granted Denham’s motion to amend his complaint,

and reinstated these Defendants, concluding that Denham’s amended complaint and its

attachments stated a plausible claim for relief against the reinstated parties.

       Attached to his amended complaint is what Denham says are several grievances

that were all properly exhausted through the “prisoner/parolee grievance process.” [Doc. 7,

PageID. 87].

       Defendants say that Denham failed to properly exhaust his administrative remedies

with respect to the claims at issue, between September 11, 2017, and January 22, 2018,

because he did not timely file several grievances through the Step III appeal. Defendants

say that Denham only exhausted a handful of those claims between those dates and only

against Defendant Duncan.

                                               2
       On March 19, 2019, the Court asked Defendants for supplemental briefing to assist

it in determining which grievances were properly exhausted.

       In their supplemental brief, Defendants do not dispute that Denham exhausted the

grievance identified as MRF-17-09-1403-12E, in which he claims that Defendant Duncan

failed to administer thyroid medication on September 11, 12, 13, 14, and 15, 2017.

       Before the Court is Defendants’ motion for partial summary judgment for failure to

exhaust grievances on all other dates Denham says are at issue. The Defendants also ask

the Court to dismiss Defendant McInnis for failure to allege that she did not properly

administer Denham’s medication September 11-15, 2017.

                                 III.   STANDARD OF REVIEW

       Summary Judgment is proper if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The movant has the initial burden to demonstrate the basis for its motion and

identify portions of the record that show an absence of a genuine issue of fact. Mt. Lebanon

Personal Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845, 848 (6th Cir. 2002).

Once that burden is met, the non-moving party must set forth specific facts that present a

“genuine issue for trial.” Id.

       The existence of a mere scintilla of evidence to support a plaintiff’s position will not

suffice; there must be evidence on which the jury could reasonably find for the plaintiff.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Parties must support assertions

of fact by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory answers,


                                              3
or other materials.” Fed. R. Civ. P. 56(c)(1).

       It is the plaintiff's burden to demonstrate exhaustion of administrative remedies with

regard to each claim, by either attaching copies of pertinent documents or by describing

with particularity the administrative steps he took and responses he received in the process.

Knuckles-El v. Toombs, 215 F.3d 640, 642 (6th Cir.), cert. denied, 531 U.S. 1040, 121 S.

Ct. 634, 148 L. Ed. 2d 542 (2000). Unless the record demonstrates that the requirements

of § 1997e(a) have been met, a district court must dismiss the lawsuit without prejudice. Id.

See Knuckles-El v. Toombs, 215 F.3d 640, 642 (6th Cir. 2000) (Dismissal is appropriate

when the court has given the plaintiff an opportunity to demonstrate exhaustion of

administrative remedies and he has failed to do so). Moreover, the Sixth Circuit has also

required that compliance with the statute requires that “a prisoner file a grievance against

the person he ultimately seeks to sue.” Curry v. Scott, 249 F.3d 493, 505 (6th Cir. 2001);

see also Hartsfield v. Vidor, 199 F.3d 305, 308-09 (6th Cir. 1999).

                                     IV.     DISCUSSION

A.     Named Defendants

       While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In other words, “a complaint must

contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570). “A claim has facial plausibility when the plaintiff pleads factual content that allows the




                                                 4
court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

          To prevail on a claim under § 1983, this plaintiff must prove two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United

States; and (2) that the deprivation was caused by a person acting under color of law.

Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014). The United States Court of Appeals

for the Sixth Circuit

          has consistently held that damage claims against governmental officials alleged to
          arise from violations of constitutional rights cannot be founded upon conclusory,
          vague or general allegations, but must instead, allege facts that show the existence
          of the asserted constitutional rights violation recited in the complaint and what each
          defendant did to violate the asserted right. See, e.g., Chapman v. City of Detroit, 808
          F.2d 459, 465 (6th Cir.1986). [The Sixth Circuit] has adopted the requirement that a
          plaintiff allege “with particularity” all material facts to be relied upon when asserting
          that a governmental official has violated a constitutional right. Elliott v. Perez, 751
          F.2d 1472, 1483 (5th Cir.1985); see also Dominque v. Telb, 831 F.2d 673, 676 (6th
          Cir.1987).

          Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002).

          Defendants do not dispute that Denham exhausted the grievance identified as MRF-

17-09-1403-12E. There he claims that Defendant Duncan failed to administer thyroid

medication on September 11, 12, 13, 14, and 15, 2017.

          While Defendants Duncan and McInnis are the only represented defendants, they

say that summary judgment is appropriate on Denham’s unexhausted claims against the

other Defendants 1 for not appropriately administering thyroid medication from September

18, 2017, until January 22, 2018. The Court agrees.

          Finally, Defendant McInnes argues that Denham did not make specific allegations



1
    Namely, Defendants Derve, Thomas, Kurtk, and Smith.

                                                    5
against her to show that she did not properly administer his medication September 11 - 15,

2017. She also contends that Denham did not properly exhaust any claims against her. The

Court agrees: Denham’s amended complaint does not have specific allegations against

Defendant McInnes for those dates.

B.    Exhaustion of Administrative Remedies

1.    Legal Principles

      Pursuant to the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), a

prisoner bringing an action with respect to prison conditions under 42 U.S.C. § 1997e(a)

must exhaust available administrative remedies. See Porter v. Nussle, 534 U.S. 516, 532,

122 S. Ct. 983, 152 L. Ed. 2d 12 (2002); Booth v. Churner, 532 U.S. 731, 733, 121 S. Ct.

1819, 149 L. Ed. 2d 958 (2001). A prisoner must first exhaust available administrative

remedies, even if the prisoner may not be able to obtain the specific type of relief he seeks

in the state administrative process. See Porter, 534 U.S. at 520; Booth, 532 U.S. at 741;

Knuckles El v. Toombs, 215 F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d

641, 643 (6th Cir. 1999).

      In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process within deadlines and other applicable procedural rules. See

Jones v. Bock, 549 U.S. 199, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007); Woodford v. Ngo,

548 U.S. 81, 90-91, 126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006). “Compliance with prison

grievance procedures, therefore, is all that is required by the PLRA to ‘properly exhaust.’”

Jones, 549 U.S. at 218.

      Michigan Department of Correction (“MDOC”) Policy Directive 03.02.130 (effective

July 9, 2007) sets forth the applicable grievance procedures for prisoners in MDOC custody


                                             6
at the time relevant to this complaint. It requires inmates to first attempt to resolve a problem

orally within two business days of becoming aware of the grievable issue, unless prevented

by circumstances beyond his or her control. [Doc. 17-3 at ¶ P]. If oral resolution is

unsuccessful, the inmate may proceed to Step I of the grievance process and submit a

completed grievance form within five business days of the attempted oral resolution. Id. at

¶ P. The Policy Directive also provides the following directions for completing grievance

forms: “The issues shall be stated briefly. Information provided shall be limited to the facts

involving the issue being grieved (i.e., who, what, when, where, why, how). Dates, times,

places and names of all those involved in the issue being grieved are to be included.” Id. at

¶ R. The inmate submits the grievance to a designated grievance coordinator, who assigns

it to a respondent. Id. at ¶ X.

       If the inmate is dissatisfied with the Step I response, or does not receive a timely

response, he may appeal to Step II by obtaining an appeal form within ten business days

of the response, or if no response was received, within ten days after the response was

due. [Doc. 17-3 at ¶¶ T, DD]. The respondent at Step II is designated by the policy, e.g., the

regional health administrator for medical care grievances. Id. at ¶ GG. If the inmate is still

dissatisfied with the Step II response, or does not receive a timely Step II response, he may

appeal to Step III. Id. at ¶ FF. The Step III form shall be sent within ten business days after

receiving the Step II response, or if no Step II response was received, within ten business

days after the date the Step II response was due. Id. at ¶ FF. Time limitations must be

adhered to by the inmate and staff at all steps of the grievance process. Id. at ¶ X. “The

total grievance process from the point of filing a Step I grievance to providing a Step III

response shall be completed within 90 calendar days unless an extension has been


                                               7
approved ....” Id. at ¶ HH.

2.     Purpose of Exhaustion Requirement

       The Supreme Court defines proper exhaustion under 42 U.S.C. § 1997e(a) as “using

all steps that the agency holds out, and doing so properly (so that the agency addresses

the issues on the merits).” Woodford, 548 U.S. at 90, quoting, Pozo v. McCaughtry, 286

F.3d 1022, 1024 (7th Cir. 2002). “Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its proceedings.”

Woodford, 548 U.S. at 89. The Supreme Court also observed that “[t]he PLRA attempts to

eliminate unwarranted federal-court interference with the administration of prisons, and thus

seeks to ‘afford corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.’” Id. at 93, quoting, Porter, 534 U.S. at 525.

Exhaustion serves a dual purpose: it gives prisoners “an effective incentive to make full use

of the prison grievance process and accordingly provides prisons with a fair opportunity to

correct their own errors.” Id. at 94. Additionally, the exhaustion requirement “has the

potential to reduce the number of inmate suits, and also to improve the quality of suits that

are filed by producing a useful administrative record.” Jones, 549 U.S. at 204-205.

3.     Denham's Administrative Grievances

       Denham submits the following grievances with his amended complaint: MRF-17-12-

1741-12F; MRF-17-09-1403-12E; and MRF-17-08-1224-12F. Defendants say in their

supplemental filing that Denham exhausted only one grievance: MRF-17-09-1403-12E.

They say grievances were rejected at the Step III appeal as untimely and their identification

code were changed to MRF-17-12-1741-28e and MRF-17-08-1224-28e, respectively.


                                               8
       Denham filed a Step I grievance (Identifier: MRF-17-08-1224-12F) on September 15,

2017, claiming that he did not receive his psychotropic medication on August 23, 2017. At

Step II, Denham raised additional dates on which he allegedly did not receive these

medications. This grievance was denied at Step I and again at Step II. The grievance was

rejected at Step III because Denham exceeded the time limit to file a grievance per MDOC

Policy Directive 03.02.130 described above. [Doc. 17-2, PageID. 214]. The Step III appeal

was due October 18, 2017, but it was not received until November 17, 2017. Id. This is

outside the ten-day period required by MDOC’s grievance policy. [Doc. 17-3 at ¶ FF].

Denham did not provide any reasonable circumstances beyond his control that would have

prohibited him from filing a timely grievance.

       Defendants are correct: Denham failed to properly exhaust the grievance identified

as MRF-17-08-1224-12F.

       Finally, Denham filed a Step I grievance (Identifier: MRF-17-12-1741-12F) on

December 11, 2017, claiming that Physician Assistant McKissick told him that he did not

need thyroid medication any more at a December 4, 2017 appointment. [Doc. 17-2, PageID.

29]. This grievance was denied at Step I and again at Step II. The grievance was rejected

at Step III because Denham exceeded the time limit to file a grievance per MDOC Policy

Directive 03.02.130 described above. [Doc. 17-2, PageID. 26]. The Step III appeal was due

February 23, 2018, but it was not received until March 27, 2018. Id. This is outside the ten-

day period required by MDOC’s grievance policy. [Doc. 17-3 at ¶ FF]. Denham did not

provide any reasonable circumstances beyond his control that would have prohibited him

from filing a timely grievance. [Doc. 17-2, PageID. 27]. Consequently, Denham failed to

properly exhaust the grievance identified as MRF-17-12-1741-12F.


                                                 9
       The Court concludes that Denham properly exhausted only the grievance

identified as MRF-17-09-1403-12E against Defendant Duncan for failure to properly

administer thyroid medication September 11 - 15, 2017.

C. Relief Requested

       Denham seeks injunctive relief and monetary damages. However, because

Denham was released from prison on parole on December 4, 2018, his claim for

prospective injunctive relief is moot. See Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)

(To the extent that an inmate seeks declaratory and injunctive relief his claims become

moot when he is no longer confined to the institution that allegedly violated his

Constitutional rights); see also Moore v. Curtis, 68 F. App'x 561, 562 (6th Cir. 2003).

       Denham’s claim for monetary damages on his exhausted claim can go forward.

                                   V.     CONCLUSION

       Defendants’ motion for partial summary judgment is GRANTED. Claims pertaining

to the grievance report identified as MRF-17-09-1403-12E against Defendant Duncan can

go forward. The grievance reports identified as MRF-17-12-1741-28e, MRF-17-08-1224-

28e, and MRF-18-01-0025-28e against reinstated Defendants Derve, Thomas, Kurtk, and

Smith are DISMISSED for failure to exhaust. The grievance report identified as MRF-17-

12-1729-17A is DISMISSED for failure to raise any allegation at issue in the complaint.

Finally, Defendant McInnes is DISMISSED because of McKissick failed to allege that she

did not properly administer Denham’s medication on September 11 - 15, 2017.




                                             10
     IT IS ORDERED.

                        s/ Victoria A. Roberts
                        Victoria A. Roberts
                        United States District Judge

Dated: April 30, 2019




                          11
